                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

CAROL A. PATTERSON,                            )
           Plaintiff,                          )
                                               )
       v.                                      )       CAUSE NO.: 2:18-CV-19
                                               )
CAMPAGNA ACADEMY,                              )
         Defendant.                            )

                                     OPINION AND ORDER

       This matter is before the Court on Defendant’s Itemization of Attorney’s Fees and Expenses

and Supporting Brief [DE 23], filed November 14, 2018. On November 2, 2018, the Court granted

Plaintiff’s Motion to Compel Rule 26(a) Disclosure     and Compliance With Court’s Discovery Orders

and set a briefing schedule for the attorney’s fees incurred in filing the motion. Defendant filed the

instant petition requesting $1,308.00 in attorney’s fees. Plaintiff filed a response objecting to the

request on December 28, 2018, and Defendant replied on January 4, 2019.

       Rule 37 provides that if a motion to compel is granted, the Court “must, after giving the

opportunity to be heard, require the party or deponent whose conduct necessitated the motion, the

party or attorney advising that conduct, or both to pay the movant’s reasonable expenses incurred in

making the motion, including attorney’s fees” unless “the movant filed the motion before attempting

in good faith to obtain” the discovery, “the opposing party’s nondisclosure . . . was substantially

justified; or . . . other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A).

District courts possess wide latitude in evaluating the reasonableness of requested attorney fees and

costs. Johnson v. Kakvand, 192 F.3d 656, 661 (7th Cir. 1999).

       Plaintiff concedes that Defendant is entitled to $680.00 in fees, but objects to the award of

an additional $628.00 because those expenses accrued after the motion was filed, and thus were not
“incurred in making the motion.” However, fees accrued in preparing the fee petition are recoverable

under Rule 37. See, e.g, Heneghan v. City of Chicago, No. 09 C 0759, 2010 WL 3715142, at *4 (N.D.

Ill. Sept. 14, 2010) (“Time spent preparing a fee petition can be shifted under Rule 37.”); Catapult

Commc’ns Corp. v. Foster, No. 06 C 6112, 2009 WL 2707040, at *2 (N.D. Ill. Aug. 25, 2009)

(“Recoverable time may include any hours . . . spent preparing [ ] fee affidavits . . .”) (quoting In re

Stauffer Seeds, Inc., 817 F.2d 47, 50 (8th Cir. 1987).

        The disputed $628.00 represents 0.5 hours of work by counsel of record at $200.00 per hour,

and 3.2 hours by an associate at $165.00 per hour. Counsel of record logged 0.5 hours for status

updates to “necessary persons” after the motion was filed but prior to the Court’s order on the motion.

After the Court’s order, the associate logged 0.3 hours to “[p]lan strategy for response and seeking

dismissal of complaint in federal court.” The Court finds that it is not reasonable to award fees for

those expenses, which total $149.50. The rest of the disputed time relates to preparing the fee petition

and a discovery extension necessitated by the order. Therefore, the award for time spent after the

motion was filed will total $478.50, in addition to the undisputed $680.00 incurred prior to the

motion, for an award of $1,158.50 in all.

       For the foregoing reasons, the Court hereby GRANTS, for relief different than requested,

Defendant’s Itemization of Attorney’s Fees and Expenses and Supporting Brief [DE 23], and

ORDERS Plaintiff to reimburse Defendant in the sum of $1,158.50 in attorney fees within a

reasonable time.

       SO ORDERED this 7th day of January, 2019.

                                                s/ John E. Martin
                                                MAGISTRATE JUDGE JOHN E. MARTIN
                                                UNITED STATES DISTRICT COURT
cc:    All counsel of record


                                                   2
